Citation Nr: 0108879	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-22 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the payment of the proceeds of the veteran's 
National Service Life Insurance (NSLI) policy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Miyake, Counsel


INTRODUCTION

The veteran served on active duty for 20 years and 23 days, 
including periods from August 1946 to December 1949, and from 
June 1961 to September 1967.  The veteran died on 
March [redacted], 1999.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 determination by the RO 
that denied the appellant's claim for payment of the proceeds 
of the veteran's NSLI policy.  


FINDINGS OF FACT

1.  At the time of his death in March 1999, the veteran had 
in force a NSLI policy in the face amount of $10,000.00.

2.  At the time of the veteran's death, the most recent VA 
Form 29-336, Designation of Beneficiary Government Life 
Insurance, had been executed by the veteran on 
March 25, 1999; the veteran's daughter was designated as the 
sole beneficiary of all proceeds of the veteran's NSLI 
policy.

3.  The veteran had testamentary capacity to change 
beneficiaries on March 25, 1999.


CONCLUSION OF LAW

The appellant is not entitled to the proceeds from the 
veteran's NSLI policy.  38 U.S.C.A. § 1917 (West 1991); 
38 C.F.R. §§ 3.355, 8.19 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as the proper beneficiary of 
the proceeds of the veteran's NSLI policy.  She contends that 
the change of beneficiary by the veteran on March 25, 1999, 
was invalid because the veteran lacked testamentary capacity 
at the time he executed the change.  She claims that the 
veteran could not have been of sound mind because he changed 
the beneficiary just prior to committing suicide.  She also 
points to peculiar behavior by the veteran as evidence of his 
lacking testamentary capacity when the change in beneficiary 
form was executed.

In the present case, the veteran applied for and obtained an 
NSLI policy in the face amount of $10,000 in January 1951.  
He named his then-current wife as the principal beneficiary 
and any living child or children as the contingent 
beneficiary.  On a VA Form 9-1616, Change or Selection of 
Optional Settlement, executed in November 1953, the veteran 
named a son as the principal beneficiary, and another son and 
daughter as the first and second contingent beneficiaries, 
respectively.  On a VA Form 29-336, Designation of 
Beneficiary Government Life Insurance, executed in June 1980, 
the veteran named his then-current wife as the principal 
beneficiary.  On a VA Form 29-336, Designation of Beneficiary 
Government Life Insurance, executed in August 1994, the 
veteran named the appellant, whom he had married in 1994, as 
the principal beneficiary and he named a stepson as the 
contingent beneficiary.  

On a VA Form 29-336, Designation of Beneficiary Government 
Life Insurance, signed by the veteran and dated on March 25, 
1999, the veteran designated his daughter as the sole 
beneficiary of his NSLI policy.  The veteran died of a self-
inflicted gunshot wound to the head on March [redacted], 1999.

Correspondence from the appellant's lawyer, dated in 
April 1999, indicates that the appellant felt that the last 
change of beneficiary was invalid because the veteran lacked 
the requisite testamentary capacity to change the beneficiary 
on his insurance policy the morning of March [redacted], 1999, prior 
to committing suicide.

The record contains a letter from the veteran to his stepson.  
(The Board notes that the name is the same as reflected on VA 
Form 29-336, Designation of Beneficiary Government Life 
Insurance, executed in August 1994, when the veteran named 
this stepson as the contingent beneficiary.)  In this letter, 
the veteran indicated that he and his wife were breaking up.  
He stated that he had two policies.  He further stated that 
he was "sending" his daughter his GI insurance and that he 
had changed that beneficiary to her.  He requested that his 
stepson send a copy of the death certificate to the daughter.  

The record also contains a letter from the veteran to his 
daughter, with an envelope postmarked from Bismarck, North 
Dakota on March [redacted], 1999.  In the letter, the veteran stated 
that he and his wife were breaking up.  He further stated, 
"[I]n case something happens I have named you as beneficiary 
[sic] for my GI insurance.  [Stepson] will get you a copy of 
the death certificate.  Also sending you the address of the 
insurance center."  The veteran closed the letter as 
follows:  "Sure do love you Dad."

A VA Form 119, Report of Contact, shows that in a telephone 
conversation with the service officer then representing the 
appellant in April 1999, the service officer indicated that 
it was felt that the designation of beneficiary was made 
under duress.  The service officer indicated that the veteran 
had been treated for mental conditions at various facilities 
and that the appellant would submit documentation through the 
representative.  

In a letter from the appellant in April 1999, she described 
her life with the veteran and the care she had provided after 
the veteran's stroke in August 1994.  She noted that the 
veteran had stopped taking his medication, and had increased 
his alcohol intake.  She reported her belief that his actions 
were unusual, and that by taking his own life, he could not 
have been of sound mind.

A form from an insurance agent, whom the veteran had listed 
on the aforementioned letter to his stepson, was received in 
June 1999.  The agent indicated that he had no knowledge 
concerning the change in beneficiary and had not seen the 
veteran in eight to 10 years.

In the appellant's notice of disagreement of September 1999, 
she indicated that the veteran had left her with little or no 
funds at the time of death.  She stated that the veteran had 
cleaned out her savings account worth about $6,000.00 and had 
spent all the money she had received in the sale of her 
mobile home and automobile.  The appellant felt that she 
should remain the beneficiary of his NSLI policy.  

In a letter received in September 1999, a clergyman indicated 
that the veteran had managed to take control of what little 
money that the appellant had saved.  It was believed that 
taking his own life was a sign of mental illness.  

In a letter received in September 1999, a friend described 
the veteran's last few months of life.  It was noted that the 
veteran became quiet, withdrawn, and developed a different 
outlook on life.

In a letter received in September 1999, a friend indicated 
that the veteran had told him in the fall of 1998, that he 
had quit taking his medications.  This friend felt that the 
veteran was mentally sick and confused.  

In a letter received in December 1999, one of the veteran's 
former spouses indicated that the daughter to whom the 
veteran assigned the insurance proceeds and the veteran were 
in regular contact with each other. 

In a letter received in December 1999, the veteran's daughter 
offered a rebuttal to the appellant's earlier statement about 
the veteran and his daughter being estranged.  The daughter 
reported that she had seen her father in the spring of 1997, 
and saw her father when he underwent open-heart surgery.  The 
daughter felt that it was very clear that the veteran and the 
appellant had had a rocky marriage and that they were going 
their separate ways.  It was the daughter's opinion that the 
veteran made these insurance policy changes with a sound 
mind.

Private treatment records, dated from August 1994 to 
January 1998, reflect that the veteran received treatment for 
heart problems.  Correspondence from a private physician, 
received in August 2000, indicates that the veteran was seen 
only for a stress cardiolite study in January 1998.

Congress has provided that a veteran has the right to name 
any person as beneficiary of his NSLI policy, and the right, 
subject to certain regulatory criteria, to change the 
beneficiary without the consent or knowledge of the prior 
beneficiary.  38 U.S.C.A. § 1917.  The regulatory criteria 
specify that a beneficiary designation must be made by notice 
in writing, signed by the insured, and forwarded to VA.  
38 C.F.R. § 8.19 (renumbered from 38 C.F.R. § 8.22 effective 
February 15, 2000); 65 Fed. Reg. 7436-37 (2000)).

Initially, the Board notes that when the veteran signed the 
March 25, 1999 change of beneficiary form, he did not have a 
witness.  However, no evidence has been presented to suggest 
that the signature on the March 25, 1999, form is not the 
veteran's, and the appellant has not disputed this point.  In 
the absence of evidence or contention to the contrary, the 
Board finds that it was the veteran who signed the 
March 25, 1999, VA Form 29-336.  Additionally, he forwarded 
this form to VA.  Consequently, the Board concludes that 
execution of the VA form represented the veteran's intention 
at the time, and his sending the form to VA represented an 
overt act done to effectuate his intention.  See Hammack v. 
Hammack, 359 F.2d 844 (5th Cir. 1966); Young v. Derwinski, 2 
Vet. App. 59 (1992).  

Having found the requisite intent to act on the part of the 
veteran, the Board must also examine whether he had 
testamentary capacity at the time he signed the change of 
beneficiary form.  Under applicable criteria, testamentary 
capacity is that degree of mental capacity necessary to 
enable a person to perform a testamentary act.  This, in 
general, requires that the testator reasonably comprehend the 
nature and significance of his act, that is, the subject and 
extent of his disposition, recognition of the object of his 
bounty, and appreciation of the consequence of his act, 
uninfluenced by any material delusion as to the property or 
persons involved.  38 C.F.R. § 3.355(a).

Due consideration must be given to all facts of record, with 
emphasis being placed on those facts bearing upon the mental 
condition of the testator (insured) at the time or nearest 
time he executed the designation or change.  In this 
connection, consideration must be given to lay as well as 
medical evidence.  38 C.F.R. § 3.55(b).

Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might have 
a lucid interval during which he would possess temporary 
capacity.  On the other hand, a sane person might suffer a 
temporary mental aberration during which he would not possess 
testamentary capacity.  There is a general rebuttable 
presumption that every testator possesses testamentary 
capacity.  Therefore, reasonable doubts are to be resolved in 
favor of testamentary capacity.  38 C.F.R. §  3.355(c).

Correspondence from a private physician and private treatment 
records show that the veteran was treated for heart problems, 
but does not suggest that he lacked testamentary capacity.  
As noted above, there is a general but rebuttable presumption 
that every testator possess testamentary capacity.  Other 
than the appellant's own statements and those from lay 
persons familiar with the veteran, no evidence has been 
presented to show that the veteran's physical or mental 
disabilities were such as to rebut this presumption.  
Although undated, the veteran sent letters to his daughter 
and his stepson setting forth his wishes and why.  The letter 
to his daughter was postmarked on the date of his death.  
Both letters indicated that he wanted the daughter to have 
his NSLI proceeds and explicitly provided both of them with 
each other's addresses to insure that his wishes would be 
fulfilled.  Based on these two letters and the veteran's 
latest VA Form 29-336 designating the daughter as the sole 
beneficiary, it is clear that the veteran intended for the 
daughter to be the sole recipient of the proceeds from his 
NSLI policy.  Moreover, the record does not suggest that the 
veteran was, at the time of execution of the beneficiary 
change, under duress by virtue of undue influence by another 
person.  

The appellant has submitted persuasive argument and lay 
evidence regarding a change in the veteran's mental well 
being, particularly with respect to outward changes in the 
way he treated the appellant.  Evidence has also been 
presented to suggest that he was depressed, so much so that 
he no longer cared enough to take action to preserve his own 
health.  However, such evidence does not tend to show that 
his mental capacity deteriorated to the point that he could 
not comprehend the significance of his act when he changed 
beneficiaries.  The letters to his daughter and stepson, 
which appear to be carefully drawn, are lucid in their 
content.  They show that he indeed recognized the object of 
his bounty and appreciated the amount of money involved and 
the consequences of his action.  While he no doubt 
experienced mental difficulties that led to his suicide, the 
greater weight of the evidence shows that he indeed 
understood the nature and consequences of his act to change 
NSLI policy beneficiaries.  

Given the presumption in favor of testamentary capacity, and 
the evidence that supports a finding that the veteran did not 
lack such capacity, the Board finds in favor of testamentary 
capacity.  In this regard, the Board notes that 38 U.S.C.A. 
§ 1971(a) and 38 C.F.R. § 8.19, the statute and regulation 
governing NSLI policies, give the veteran the right to change 
the beneficiary of an NSLI policy at any time, with or 
without the knowledge or consent of any present or prior 
beneficiary.  In this case, the veteran executed the change 
in beneficiary and did so with requisite testamentary 
capacity.  The veteran's daughter is entitled as the last-
named beneficiary to the proceeds of the insurance policy.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
appellant's claim.  This so because the requirements of the 
new law have been addressed by the RO.  By the statement of 
the case (SOC) and supplemental SOC furnished the appellant, 
the RO has notified her of the information and evidence 
necessary to substantiate her claim.  There is no indication 
that additional evidence exists and can be obtained on the 
issue here in question, especially in light of the RO's 
earlier attempts to obtain relevant evidence.  Adjudication 
of this appeal, without referral to the RO for initial 
consideration under the new law, consequently poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).


ORDER

The appeal is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

